DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Worwag (US 2002/0124334 A1) in view of Xue (AU 2011201836 A1).
Regarding Claim 1, Worwag discloses a floor cleaner comprising: a body (43); a cleaning head (1) connected to the body (43) and configured for movement across a surface to be cleaned, the cleaning head (1) including a suction inlet (50); a first cleaning roller (10) operatively positioned on the cleaning head to engage the surface to be cleaned; a second cleaning roller (20) operatively positioned on the cleaning head (1), parallel to the first cleaning roller (10), movable between a first position (Fig. 7) engaging the surface to be cleaned and a second position (Fig. 6) spaced from the surface to be cleaned; a carriage assembly (12) coupled to the second cleaning roller (20), the carriage assembly (12) configured to move the second cleaning roller (20) between the first position (Fig. 7) and the second position (Fig. 6); a drive assembly (16) operatively connected to and configured to rotate at least one of the first cleaning roller (10) and the second cleaning roller (20); a suction source (suction fan; see Paragraph 0038) in fluid communication with the suction inlet (50); an actuator (21) operable to move the carriage assembly (12) from the first position (Fig. 7) to the second position (Fig. 6).
Worwag may not explicitly disclose wherein the cleaning head (1) is pivotally connected to the body (43).
However, Xue teaches a vacuum cleaner comprising of a cleaning head (10) pivotally connected to a body (10). See Xue, Fig. 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the floor cleaner of Worwag to further comprise of wherein the head is pivotally connected to the body, as taught by Xue, for the purpose of allowing for efficient use of the floor cleaner around furniture and obstacles located within a common household or office environments.
Regarding Claim 3, Worwag, as modified, discloses the floor cleaner of Claim 1, as previously discussed above.
Worwag, as modified, does not disclose wherein the actuator is a cable having a proximal end connected to the carriage assembly and a distal end connected to a user interface, the user interface configured to pull the cable moving the second cleaning roller from the first position to the second position.
However, Xue additionally teaches the concept of utilizing a Bowden cable with a distal end connected to and actuated by a user interface (control knob at the top of the upright body cleaner) as part of a linkage system to adjust the height of its agitator brush (equivalent to nozzle height). See Xue, Page 1, Lines 1-35.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the floor cleaner of Worwag, as modified, wherein the actuator (Worwag, 21) further includes is a cable having a proximal end connected to the carriage assembly and a distal end connected to a user interface (Control knob at the top of the upright body cleaner), the user interface configured to pull the cable moving the second cleaning roller (Worwag, 20) from the first position (Worag, Fig. 7) to the second position (Worwag, Fig. 6), as taught by Xue, for the purpose of allowing a user to change the position of the first and second cleaning rollers in a more ergonomic and less time consuming manner without requiring the person to bend down.
Regarding Claim 4, Worwag, as modified, disclose the floor cleaner of claim 3, wherein the second cleaning roller (Worag, 20) is retained in the second position (Worwag, Fig. 6) spaced from the surface by the cable (Xue, Bowden Cable). To the extent that Applicant may argue that Xue does not explicitly teach that the Bowden Cable retains a rotating agitator brush in a position, it would have been obvious to one of ordinary skill in the art to utilize the cable the second cleaning roller (Worag, 20) in the second position so that the second cleaning roller remains in the second position until it becomes necessary or desirable to use the cleaner with the second roller in the first position.
Regarding Claim 10, Worwag, as modified, disclose the floor cleaner of claim 1, wherein the second cleaning roller (Worwag, 20) is movable relative to the first cleaning roller (Worwag, 10). Under a broadest reasonable interpretation of the instant claim language, the first cleaning roller (Worwag, 20) is movable relative to the first cleaning roller (Worwag, 10) by virtue of the fact that both rollers rotate independently of one another.	
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Worwag, in view of Xue, in further view of Basham (US 2006/0282965 A1).
Regarding Claim 2, Worwag, as modified, discloses the floor cleaner of Claim 1, as previously discussed above, wherein the second cleaning roller (Worag, 20) is pivotable about horizontal pivot axis (Worwag, 29) . . .  to move from the first position (Worwag, Fig. 7) to the second position (Worwag, Fig. 6).
Worwag, as modified does not disclose wherein the second cleaning roller is pivotable about the first cleaning roller.
However, Basham teaches a floor cleaner comprising of a second cleaning roller (Basham, 114) that is pivotable about a first cleaning roller (Basham, 116) to move from a first position (Basham, Fig. 7) to a second position (Basham, Fig. 8). See Basham, Fig. 8 and Paragraph 0052; specifically, the upward movement of the member 220 causes roller 114 to pivot about roller 116.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the floor cleaner of Worwag, as modified, wherein the second cleaning roller is pivotable about the first cleaning roller, as a matter of design choice, as a known alternative means for raising one of the cleaning tools off of the floor or reducing the pressure to the floor to improve the protection of the cleaning tool from excessive wear or the floor from damage, requiring only routine experimentation of a simple rearrangement of the location of the pivot axis, without any new or unexpected results. It is further noted that the disclosure of the current application does not include in any statement of criticality of the specific location of the pivot axis.
Regarding Claim 9, Worwag, as modified, discloses the floor cleaner of Claim 1, as previously discussed above, wherein the first cleaning roller (Worwag, 10) has a hard-abrasive cleaning mantle (40) and the second cleaning roller (Worwag, 20) includes a soft cleaning mantle (41) which acts in a more polishing way. See Worwag, Paragraph 0035. See also, Worwag claims 12, 16 and 17 (material of first roller is different than second roller).
Worwag, as modified, does not explicitly disclose wherein the first cleaning roller (Worwag, 10) is a soft microfiber roller and the second cleaning roller (Worwag, 20) includes a plurality of tufted bristles.
However, Basham teaches two cleaning rollers (114 and 116) including bristles (118, see Fig. 1 and Paragraph 0022), and also the use of other materials such as microfiber, depending on the desired cleaning operation to be performed. See Paragraph 0022.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the floor cleaner of Worwag, as modified, wherein the first cleaning roller (Worwag, 10) is a soft microfiber roller (as taught by Basham) and the second cleaning roller (Worwag, 20) includes a plurality of tufted bristles (as taught by Basham), as a matter of design choice, requiring routine experimentation, without any new or expected resulted for the purpose of performing the desired cleaning operation.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Worwag, in view of Xue, in further view of Xu et al. (US 11,154,174 B2).
Regarding Claim 5, Worwag, as modified, discloses the floor cleaner of Claim 1, as previously discussed above.
Worwag, as modified, does not disclose a spring applying an upward force on the carriage assembly or the second roller toward the second position.
However, Xu teaches a floor cleaner comprising of a dual roller brush height adjustment mechanism (Xu, 40) that comprises of a spring (Xu, 44) applying an upward force on the carriage assembly (Xu, 20) or the second roller (Xu, 30’) toward the second position (See Xu, Fig. 4). See Xu, Fig. 4 and Col. 5, Lines 16-20.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the floor cleaner of Worwag, as modified, to further comprises of a spring applying an upward force on the carriage assembly or the second roller toward the second position, as a matter of design choice for the purpose of biasing the carriage assembly into the second position and improving the retention of the carriage assembly in the second position.
Regarding Claim 6, Worwag, as modified, discloses the floor cleaner of claim 1, as previously discussed above.
Worwag, as modified does not disclose a spring applying a downward force on the carriage assembly or the second roller toward the first position.
However, Xu teaches a floor cleaner comprising of a dual roller brush height adjustment mechanism (Xu, 40) that comprises of a spring (Xu, 44) applying a downward force on the carriage assembly (Worwag, 12; Xu, 20) or the second roller (Worwag, 20; Xu, 30’) toward the first position (Worwag, Fig. 7; Xu, Fig. 5). See Xu, Col. 5, Lines 1-15 disclosing that the spring (44) can be arranged such that the spring (44) is either an extensible elastic element (Col. 5, Line 1) or as a compressible elastic element (Col. 5, Lines 8-9). 
It would have been obvious to modify Worwag, as modified, to further comprise of a spring applying a downward force on the carriage assembly or the second roller toward the first position, as taught by Xu, as a matter of design choice for the purpose of biasing the carriage assembly into the first position and improving the retention of the carriage assembly in the first position.
Regarding Claim 7, Worwag, as modified, discloses the floor cleaner of claim 1, as previously discussed above.
Worwag, as modified, does not disclose wherein the actuator is a drive motor assembly operatively connected to the carriage assembly configured to move the second roller from the first position to the second position.
However, Xu teaches a floor cleaner comprising of a dual roller brush height adjustment mechanism (Xu, 40) wherein the actuator (40) is a drive motor assembly (42) operatively connected to the carriage assembly (20) configured to move the second roller (Xu, 30’) from the first position (Xu, Fig. 5) to the second position (Xu, Fig. 4).
It would have been obvious to modify Worwag, as modified, wherein the actuator is a drive motor assembly operatively connected to the carriage assembly configured to move the second roller from the first position to the second position as a known means for actuating a dual roller brush vacuum cleaner between a first and second position without requiring the user to perform any work.
Regarding Claim 8, Worwag, as modified, discloses the floor cleaner of claim 7, as previously discussed above, wherein the second cleaning roller (Worwag, 20; Xu, 30’) is retained in the second position (Worwag, Fig. 6; Xu, Fig. 4), spaced from the surface by the force of the motor (Xu, 42). To the extent that Applicant may argue that Xu does not explicitly teach that the motor retains a rotating agitator brush in the second position, it would have been obvious to one of ordinary skill in the art to utilize the motor (Xu, 42) to retain the second cleaning roller (Worag, 20, Xu, 30’) in the second position (Worwag, Fig. 6; Xu, Fig. 4), so that the second cleaning roller remains in the second position until it becomes necessary or desirable to use the cleaner with the second roller in the first position.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723